Helm, C. J.
(concurring specially.)
*156If I correctly understand the foregoing opinion, it rests the decision of the main point exclusively upon the constitutional obligation of carriers organized for the purpose of conveying water to consumers generally. It does not declare or define the rights or obligations existing between stockholders in what may for convenience be termed mutual ditch companies, or between such companies and consumers in no way connected therewith. By the phrase “ mutual ditch companies ” I mean associations formed by consumers for the purpose of conveying water solely to irrigate their own lands, and not for hire; these associations may or may not be incorporated, and the respective interests of the members may. or may not be represented by stock. I agree with the conclusion reached by Mr. Justice Elliott that the constitutional right of individual consumers, upon tender of the carriage fee, to water diverted by a carrier and not already applied to beneficial uses, can no more be evaded or qualified by a regulation compelling the purchase of stock as a condition precedent to use, than it can by a regulation fixing a sum in excess of the price charged for carriage, to be thus paid for the constitutional right of user. Wheeler v. N. C. I. Co., supra. I do not understand that my associate intends to suggest views touching the constitutional status or rights of the members of mutual companies as to each other, or as to outside consumers, and thus anticipate a question treated by the opinion as not now fairly before us.